October   11, 1965


Honorable Robert S. Calvert                 Opinion No. C-5i3
Comptroller of Public Accounts
Austin, Texas                               Re:     If the Unlveralty  of
                                                    Houeton were to invite a
                                                    United States employee to
                                                    give a commengement ad.-
                                                    dress, would It be pos-
                                                    sible to issue a state
                                                    viarrsnt to this Individual
                                                    as sn honorarium for the
Dear Mr.    Calved:                                 talk given?
             You have raqueated       the opinion     of this    office   on the
question    of:
               “If the University   of Houston were,to
        invite a United States government employee
        to give a commencement address, would it be
        possible   to lb.aue a state warrant to this
        lndlvldual   as an honoraM*     for the talk
        given? ”
              Webster’s New International          Dlctlonsry,    Second Edl-
tlon,    defines an “honorarium” as:
               “An honorary payment or reward, usually
        in recognition    of gratuitous or professional
        services   on which custom or propriety    forbids
        any fixed bualneaa price to be set, or for
        which no payment can be enforced at law.         . . .”
           Black’s       Law Dictionary,    Fourth’ EditJon,      defln&a an
“honorarium” as :
                       .An honorary or free    lft;  a gratuitous
        paymeni,‘aa      dlatlngulahed  from fir-re or compenaatlon
        for service.        . . .lr (Emphasis added).
             Section 51 of Article   III         of the Constitution      of Texas
provides    in part that:
                                 -2462-
.-.


      Hon. Robert   S. Calvert,   page 2 (C- 523)


                 'The Legislature shall have no power to
           make any grant or authorize the making of any
           grant of public moneys to any individual.    . . .'
                   As the foregoing   definitions  of an "honorarium"
      establish    such a payment to an individual    to be In the nature
      of a gift or a gratuity,      we are of the opinion that the Issuance
      of a state warrant for the payment of an "honorarium         would(be
      in violation    of Section 51 of Article    III of the Constitution
      of Texas, which specifically      proh~lblta the making of grants,
      gifts   or donations of pub110 money to Individuals.
                              SUMMARY
                The Issuance of a state warrant for the pay-
           ment of an "honorarium" to an Individual   making
           &commencement address at the University    of Houston
           would be in violation   of Section 51 of Article  III
           of the Constitution   of Texas.
                                      Very truly    yours,
                                      WAGGONER CARR
                                      Attorney General



                                         Pat Bailey
      PB:mkh                             Assistant
      APPROVED:
      OPINION COMMITTEE
      W. V. Geppert,   Chairman
      Mario Obledo
      Alan Minter
      Ben~Harrlaon
      Harry Gee
      APPROVEDFOR TRR ATTORM OENERAL
      BY: T. B. Wri&ht




                                      -2463-